Citation Nr: 0203364	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  99-00 463A	)	DATE
	)
	)


THE ISSUE

Whether a September 2, 1998, decision of the Board of 
Veterans' Appeals (Board) that granted an increased rating, 
to 30 percent, for residuals of a dislocation of the left 
shoulder should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The moving party, the veteran, served on active duty from 
June 1979 to June 1983.  This matter comes before the Board 
of Veterans' Appeals (Board) on a motion alleging CUE in a 
September 2, 1998, Board decision.


FINDINGS OF FACT

1.  In a decision dated September 2, 1998, the Board granted 
entitlement to an increased evaluation of 30 percent for 
residuals of a dislocation of the left shoulder.

2.  The facts as they were known at the time of the Board 
decision of September 2, 1998, were correct, and it has not 
been shown otherwise.

3.  Any error in the Board decision of September 2, 1998, 
does not compel the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The September 2, 1998, Board decision, which assigned a 30 
percent evaluation for residuals of a dislocation of the left 
shoulder, is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 20.1403 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  See Livesay v. Principi, 
No. 00-51, slip op. at 16 (U.S. Vet. App. Aug. 30, 2001).  

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-
1411 (2000).  Pursuant to 38 C.F.R. § 20.1404(a), the motion 
alleging CUE in a prior Board decision must be in writing, 
and must be signed by the moving party or that party's 
representative.  The motion must include the name of the 
veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this subpart.  

The request for reconsideration filed in September 1998 
appears to satisfy the filing and pleading requirements set 
forth in 38 C.F.R. § 20.1404(a) for a motion for revision of 
a decision based on CUE.  In addition, the veteran was 
informed that the September 1998 document would be treated as 
a motion for revision of the decision based on CUE in the 
Board's January 12, 1999 denial of the veteran's request for 
reconsideration.  Further, the veteran was informed by the 
Board in a letter dated July 30, 2001, that his motion would 
be reviewed and a decision would be promulgated if he 
responded within 60 days of the July 30 letter.  The veteran 
responded with correspondence dated in August and September 
2001.

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 2001).  A decision of the Board 
that revises a prior Board decision on the grounds of clear 
and unmistakable error has the same effect as if the decision 
had been made on the date of the prior decision.  Id.; 38 
C.F.R. § 20.1406 (2000).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made . . . .

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation. 

The United States Court of Appeals for Veterans Claims 
(Court), in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

The veteran contends, in essence, that the September 2, 1998, 
Board decision that granted only a 30 percent evaluation for 
residuals of a dislocation of the left shoulder was clearly 
and unmistakably erroneous because a 100 percent evaluation 
was warranted at that time.  His September 1998 motion 
indicates that "error was made in my case . . . due to these 
facts enclosed on my mental health, service connected bipolar 
disorder onset by left shoulder condition and radiation x-ray 
treatments to the brain. . . .  I even have permanent 
bilateral sensorineural hearing loss; I am 100% disabled . . 
. ."  His August and September 2001 correspondence does not 
include specific contentions regarding his CUE claim.

If a party wishes to have a motion for CUE considered on the 
merits, he must set forth clearly and specifically the 
alleged CUE of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  38 C.F.R. § 20.1404(b) (2000).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, id., and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-filing.  
See Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 
(Fed. Cir. 2000), reh'g denied, Nos. 99-7061, 99-7071, 99-
7084, 99-7085, 2001 U.S. App. LEXIS 1314 (Fed. Cir. Jan. 2, 
2001) (invalidating 
38 C.F.R. § 20.1404(b) to the extent that it allowed 
insufficiently pled motions to be denied without further 
opportunity to re-file).

In this regard, the substance of the moving party's argument 
appears to be based on general, non-specific allegations of 
error.  The veteran has not set forth any basis for a finding 
of error or any indication why the result of this decision 
would have been different but for an alleged error.  

At most, the veteran's argument seems to be a disagreement as 
to the evaluation of the evidence and how the relevant facts 
were weighed by the Board in 1998.  This sort of argument, 
which amounts to a disagreement with how the Board weighed or 
evaluated the facts, cannot be the basis of a valid claim of 
CUE.  See 38 C.F.R. § 20.1403(d)(3) (2000).

Consequently, the September 2, 1998, Board decision, insofar 
as it denied an evaluation in excess of 30 percent for the 
service-connected left shoulder, is not clearly and 
unmistakably erroneous for the foregoing reasons; and 
therefore, is not subject to revision or reversal.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 20.1403 
(2000).  Accordingly, in the absence of any additional 
allegations, the motion is denied.

For the foregoing reasons, the Board finds that the veteran 
has failed to satisfy the threshold pleading requirements for 
the revision of a Board decision on grounds of CUE.  
Accordingly, his motion is dismissed without prejudice to re-
filing.


ORDER

The motion is dismissed without prejudice.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



